Citation Nr: 1044347	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety disorder with 
depressed mood.

2.  Entitlement to service connection for neurodermatitis 
involving the upper extremities, shoulder areas, chest, and lower 
extremities.

3.  Entitlement to service connection for postmenopausal symptoms 
of vasomotor instability with night sweats and hot flashes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1981 to May 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the RO initially addressed the issue on 
appeal in an August 2006 statement of the case as entitlement to 
service connection for perimenopausal condition, to include 
symptoms of hot flashes, irregular menses, mood swings, skin 
sensitivities, joint pains, sleep deprivation, and anxiety, 
following a hearing before a Decision Review Officer the issues 
were revised, in essence, as provided on the title page in a July 
2009 supplemental statement of the case.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for a specific psychiatric 
disorder should also be read as including other psychiatric 
disorder diagnoses reasonably raised by the symptoms described 
and all information obtained in support of the claim.  Therefore, 
the issue on appeal as to the acquired psychiatric disorder issue 
on appeal has been revised to include consideration of all other 
applicable diagnoses of record in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that in correspondence dated in 
October 2006 the Veteran expressed her desire to present 
testimony at a personal hearing before the Board at the Detroit 
RO.  In correspondence dated in November 2010 she requested a 
hearing either before December 17, 2010, or after July 31, 2011.  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
personal hearing with a Veterans Law Judge 
sitting at the RO as soon as practicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


